IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                        NO. WR-30,040-04


                     EX PARTE ANDRES MATA VENEGAS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. 22608-B IN THE 3RD DISTRICT COURT FROM ANDERSON COUNTY



       Per curiam.

                                              ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The Twelfth Court

of Appeals affirmed his conviction. Venegas v. State, No. 12-92-00393-CR (Tex .App.—Tyler Nov.

30, 1994)(not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claims regarding actual innocence,

cruel and unusual punishment, and the failure to turn over evidence are without merit. Therefore,

we deny relief.

       Applicant’s claims challenging his conviction on the grounds of ineffective assistance of
counsel and a due process violation are dismissed pursuant to TEX . CODE CRIM . PRO . Art. 11.07 §4.



Delivered: February 3, 2021

Do not publish